IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44744

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 552
                                                )
       Plaintiff-Respondent,                    )   Filed: August 18, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
LISA MARIE IBISON,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of four and one-half years, with a
       minimum period of confinement of one and one-half years, for accessory to a
       felony, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Lisa Marie Ibison pled guilty to accessory to a felony. Idaho Code § 18-205(2). The
district court sentenced Ibison to a unified term of four and one-half years with one and one-half
years determinate.   Ibison appeals asserting that the district court abused its discretion by
imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ibison’s judgment of conviction and sentence are affirmed.




                                                   2